- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 (Commission File No. 001-34429), PAMPA ENERGIA S.A. (PAMPA ENERGY INC.) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302 Building #4 C1425DSR Buenos Aires Argentina (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- .) Buenos Aires, May 12 th , 2010 Results for the first quarter ended on March 31 st , 2010 Pampa Energía S.A. (Pampa or the Company), announces the results for the first quarter ended on March 31 st , 2010. Stock Information Pampa Energía S.A., the largest integrated electricity company in Argentina that, through its subsidiaries, participates in the generation, transmission and distribution of electricity, announces today the results for the first quarter ended on March 31 st , 2010: Consolidated net sales of AR$1,040.2 million in the first quarter of 2010, 0.2% greater than the AR$1,038.6 million for the same period of 2009, mainly due to the 3.9% (AR$21.6 million) increase in net sales from our distribution segment, partially offset by reductions in net sales of 2.5% (AR$10.4 million), 9.4% (AR$7.3 million) and 99.4% (AR$5.2 million) from our generation, transmission and holding segments, respectively. Consolidated EBITDA 1 of AR$182.9 million in the first quarter of 2010, 25.4% lower than the AR$245.1 million for the same period of 2009, mainly due to decreases of 38.9% in the generation segment (AR$44.6 million), 10.9% in the transmission segment (AR$2.6 million) and 17.5% in the distribution segment (AR$20.5 million), partially offset by a smaller loss from the holding segment (AR$5.5 million). Consolidated gain on subsidiaries bonds repurchase of AR$11.1million, which added to the AR$435.8 million gain as of December 31 st
